Winslow, J.
The questions raised on this appeal are purely questions of fact. The plaintiff claims a balance of about $700 due him from the defendant upon a logging contract. It appeared that the plaintiff and one Gilmore had made a joint contract for logging certain lands with. Laird, Norton & Co. several years before the contract in suit, and that the contract was made on behalf of Laird, Norton & Co. by the defendant, and all accounts were kept on the defendant’s books, and payments made by defendant. After making this previous contract, plaintiff and Gilmore separated their interests under it, and each logged separate parts of the lands covered by the contract. On this contract Gilmore quit work $700 in debt to Laird, Norton & Co., and the defendant claims that the plaintiff is liable for this amount as Gilmore’s partner, and also that Magee agreed that he would pay Gilmore’s deficit in consideration of an increase of fifty cents per thousand in his pay. Magee de*378nies these claims, and alleges that he and Gilmore completely-separated their interests, with the consent of the defendant, and practically made separate and distinct contracts, and that he never agreed to pay Gilmore’s shortage.
These were questions of fact, and the court (jury being "waived) made findings in accordance with the plaintiff’s contention. There was evidence on which to base these findings, and it cannot be said that the preponderance of ■evidence was clearly against them.
By the Cowrt. — ■ Judgment affirmed.